Title: To George Washington from James Tilghman, Sr., 6 October 1790
From: Tilghman, James Sr.
To: Washington, George



Honoured Sir
Chester Town Maryland Octr 6 1790

Admidst the variety of important Objects which employ your attention, it would be no wonder if so small a matter as Miss Andersons Legacy under Colo. Colvills Will, should escape you And you will therefore be so good as to excuse my just reminding you of it. I would not interrupt you while on the publick business And I assure you, Sir, it is with reluctance I give you the least degree of trouble in the present short recess of Congress[.] But I am persuaded you will excuse me when you consider that I am solliciting the Case of a young Lady of great merit, who has seen better days, And to whom the receipt of this Legacy (long suspended by a series of unavoidable Events) whenever it can be accomplished, will be very convenient[.] To save you the trouble of looking back for letters you and Mr West have heretofore written to Miss Andersons friends on the Subject, I beg leave to furnish you with Copies of two letters I found amongst Miss Andersons papers. I would observe that Mr West is uncertain as to the Amount of the Legacy and refer’s to papers probably not now to be come at: But I suppose the Will of Colo. Colvill may be seen in the Registry of Fairfax County or other repository of Wills in the State of Virginia[.] Any Satisfaction that may be required of Miss Anderson being the person described in the Will, may be had tho I think, and indeed, know, that the fact cannot admit of a doubt. I have the honour to be with the highest respect and Most sincere regard, yr most Obt hble serv.

James Tilghman


